Citation Nr: 1224508	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 20 percent for service-connected duodenal ulcer disease. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The veteran had active service from May 1967 to May 1969, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a hearing before the Board, and the requested hearing was scheduled to be held in March 2010.  The Veteran failed without explanation to appear for the March 2012 hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d)(2011). 

The claim of entitlement to service connection for a skin disorder, and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 2002 rating decision, which denied service connection for a skin disorder on the basis that there was no evidence linking a current skin disorder to the Veteran's service, became final in May 2003 when no timely appeal was submitted.

2.  The Veteran's lay statement regarding chronicity of a skin disorder is new and material to reopen the claim, together with the evidence of VA treatment of an unidentified skin disorder in 2010.  

3.  Prior to January 11, 2011, the Veteran's PTSD was productive of occasional occupational and social impairment, with intermittent inability to perform occupational tasks, primarily due to sleep disturbances and irritability, although the Veteran was functioning satisfactorily with routine behavior, and the Veteran's symptoms overall were consistent with moderate, but not severe, impairment due to PTSD symptoms, and a Global Assessment of Functioning score of 65.

4.  From January 11, 2011, the Veteran's PTSD is productive of occasional occupational and social impairment, intermittent inability to perform occupational tasks, primarily due to severe irritability, although the Veteran continues to function independently despite the 2002 loss of his left forearm and hand, occasionally severe nightmares, with a Global Assessment of Functioning score of 48. 

5.  The Veteran's reports of nausea and sweating after eating are credible, but the Veteran's ulcer disability does not result in general impairment of health, or cause anemia, and does not result in weight loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a claim for service connection for a skin disorder.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an increased evaluation in excess of 50 percent for PTSD are not met prior to January 11, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an increased evaluation from 50 percent to 70 percent for PTSD are met from January 11, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).
4.  The criteria for an evaluation in excess of 20 percent for service-connected duodenal ulcer disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7305 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material evidence to reopen the claim for service connection for a skin disorder, and that he is entitled to higher evaluations for his service-connected disabilities.

VA's duties to notify and assist

Prior to consideration of the merits of the Veteran's appeal, the Board will discuss VA's statutory duty to assist a claimant in the development of the issues of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this appeal, the Veteran, in part, contends that he has submitted new and material evidence to reopen a claim for service connection for a skin disorder.  As the Board agrees with the RO that the claim has been reopened, further discussion as to notice or assistance with respect to how to reopen a claim is not required.  

As to the claims for higher ratings addressed in this appeal, the RO issued a notice letter in October 2008, shortly after receipt of the Veteran's claims.  The October 2008 letter advised VA of the information and evidence necessary to substantiate and complete the claims, including notice of the criteria governing assignment of higher ratings and the criteria governing assignment of an effective date or an increased rating, if an increase were granted.  This communication provided all required elements of notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that there was any defect in the timing or content of notices to him, nor does the record disclose such defect.  If there were any defect in the timing or the content of notice to the Veteran, there is no evidence or allegation that such defect has affected the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  

VA has a duty to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records and obtained the Veteran's VA clinical records prior to his last VA examination.  In addition, VA obtained records from the Social Security Administration (SSA).  

He has been afforded VA examinations in 2008 and 2011.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In particular, the Board notes that the Veteran has submitted several statements.  The Veteran has indicated that he has not received any other treatment for the claimed disorders.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

I. New and material evidence, skin disorder

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a skin disorder in 2001.  The RO, in May 2002, denied the Veteran's claim for a skin disorder, in pertinent part, based on a finding that there was no link between the Veteran's active service, which ended in 1969, and a skin disorder found on VA examination in 2002.  The Veteran did not appeal that decision within a year, and it became final.  38 C.F.R. § 20.1103.

The Veteran filed a request to reopen the claim for service connection for a skin disorder in September 2008.  In his May 2009 substantive appeal, the Veteran contended that his skin condition had been chronic since service, even though treatment made the skin disorder go away for a time.  Based on that lay statement of chronicity, the RO determined that VA examination was required.  Although the RO did not issue a specific rating decision, it appears that the VA examination of the skin was requested on the basis that there was sufficient evidence to reopen the claim.  

The Supplemental Statement of the Case issued in January 2012, following the receipt of the new and material evidence, does not clearly indicate whether the RO did or did not reopen the claim, but, rather, simply notifies the Veteran that, in the absence of medical evidence which confirms that he has a current, chronic, disabling skin condition, service connection cannot be established.  The Board finds that, if the RO reopened the claim, the Board agrees with such a determination.   

The evidence of record at the time of the last final rating decision in 2002 consisted of service treatment records, which disclose no treatment of a skin disorder, and the reports of VA examinations including VA examination conducted in 2002.  The examiner who conducted the 2002 VA examination concluded that 
The evidence added to the record since the last final rating decision includes VA treatment records, 2011 VA examination, and the Veteran's allegations in his 2008 claim and 2009 substantive appeal.  

In his 2008 and 2009 statements, the Veteran contends that his skin disorder has been intermittent since service.  He stated that, although the skin disorder had disappeared after use of medications, it was again present and required treatment.  VA outpatient treatment notes dated in February 2010 reflect that a medication was prescribed for the Veteran for treatment of an unidentified skin disorder.  These items of evidence, primarily the Veteran's lay statements as to observation of a chronic skin disorder, are sufficient to reopen the claim.  Thus, to the extent that the RO reopened the claim, the Board agrees, as new and material evidence was provided by the Veteran, and the criteria to reopen the claim are met.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the 2011 VA examination, no skin disorder was identified.  However, as noted in the Remand, below, it is the Board's opinion that further factual development is required before appellate review of the reopened claim is completed.  


II. Claims for increased evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

A.  Claim for increased evaluation for PTSD
PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  However, the Board also acknowledges that it has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts

Historically, by a rating decision issued in 2002, the RO granted service connection for PTSD, and evaluated that disability as 10 percent disabling.  In September 2008, the Veteran sought an increased evaluation for PTSD.

On VA examination conducted in November 2008, the Veteran reported that he had not received treatment for PTSD.  The Veteran reported monthly nightmares and daily disturbed sleep and intrusive daily thoughts of combat.  He reported that he stopped using alcohol after the breakup of his marriage in 1980 and he continued to attend AA meetings weekly.  He went out to a casino one weekly with his brother.  The Veteran was described as spontaneous, animated, and having a sense of humor.  

He denied panic attacks, but did report that his heart would race if he heard certain things, like jets.  He reported trouble concentrating, problems with short-term memory, and trouble retaining what he reads.  He was not suspicious or paranoid, and had no homicidal or suicidal ideation.  He reported that he got along with co-workers, before his accident.  He did not communicate with his daughters. He reported hobbies, including clam digging, watching the History Channel, and going to the casino.  He had problems understanding complex commands.  The VA examiner assigned a GAF score of 65.

The report of the November 2008 VA examination is unfavorable to the Veteran's claim for an evaluation in excess of 50 percent, as the Veteran did not meet any criterion for a higher evaluation.  In particular, the Veteran did not manifest suicidal ideation.  He did not report obsessional rituals which interfered with routine activities.  

The Veteran lived alone and continued to function independently, without assistance, despite the loss of his left hand and left forearm in an industrial accident in late 2002.  The Veteran's speech was not illogical, obscure, or irrelevant.  He did not manifest impaired impulse control or unprovoked irritability, and did not report periods of violence.  He was oriented, and his personal appearance and hygiene were normal.  The assigned GAF score of 65 is consistent with a rating of less than 50 percent, but is not consistent with a rating in excess of 50 percent.  

VA outpatient treatment records dated in 2009 reflect that the Veteran sought VA preventative screening.  He requested medication to assist him to quit smoking, and requested medication for treatment of erectile dysfunction.  He complained of phantom pain from his missing left forearm and hand.  In February 2010, he was given a prescription for trazodone to help him sleep.  He reported that he was willing to seek mental health treatment.  However, there is no record that he did obtain such treatment.  These treatment records reflect that the Veteran continued to seek social relationships.  

At the January 11, 2011, VA examination, the Veteran reported that he was not receiving any treatment for PTSD, and had not received therapy for PTSD in the past year.  The examiner who conducted the January 2011 VA examination described the Veteran as having appropriate hygiene and able to maintain eye contact.  The Veteran was oriented.  His speech and communication were within normal limits.  The Veteran's affect and mood showed anxiety and impaired impulse control.  

The Veteran reported that he sometimes lost control, "going off" when he wanted to maintain control.  The Veteran manifested impaired attention or focus.  He was unable to follow a 5-step command even on a second instruction and trial.  The examiner opined that the Veteran's memory impairment was moderate, with problems retaining highly learned material and forgetting to complete tasks.  The examiner stated that the Veteran exhibited irritability, impulsivity, difficulty concentrating and difficulty with memory.  

The examiner opined that the Veteran's symptoms of PTSD caused occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with routine behavior.  The Veteran reported that he wanted to spend all his time alone.  The Veteran reported that irritability and difficulty with people and difficulty socializing would keep him from routine work of any kind around others.  The Veteran reported that the job of night watchman would be "perfect" for him.  The examiner described the Veteran's perspective as "irascible" and opined that the Veteran would be "quite challenging" in an interview.  The examiner assigned a GAF score of 48.  

The Board notes that the examiner who conducted the 2011 VA examination gave the Veteran a much lower GAF score than the examiner who conducted the 2008 VA examination.  However, there is no evidence of record which establishes that the Veteran's report of symptoms on January 11, 2011 is not credible.  Given the symptoms reported on that date, and the assigned GAF score of 48, the Board finds that the criteria for a 70 percent rating are met from January 11, 2011.

However, the Veteran does not manifest gross impairment in thought processes or communication or persistent delusions or hallucinations.  His behavior is not grossly inappropriate, although he is irritable.  There is no evidence of persistent danger of hurting self or others, as he has indicated that he has not engaged in dangerous behavior such as Russian roulette since he stopped drinking in the early 1980s.  He remains able to perform activities of daily living, including maintenance of minimal personal hygiene, and no provider has described the Veteran as disoriented to time or place or as having memory loss for names of close relatives, own occupation or own name.  The evidence establishes, by a preponderance, that the schedular criteria for a total (100 percent) evaluation re not met.

Prior to January 11, 2011, the Veteran's PTSD was manifested by occasional occupational and social impairment, with intermittent inability to perform occupational tasks, primarily due to sleep disturbances and irritability, although the Veteran was functioning satisfactorily with routine behavior, and the Veteran's symptoms overall were consistent with moderate, but not severe, impairment due to PTSD symptoms, and a Global Assessment of Functioning score of 65.  

The evidence demonstrates that symptoms consistent with an evaluation in excess of 50 percent were not factually ascertainable prior to January 11, 2011.  The evidence supports a 70 percent evaluation, but no higher, from January 11, 2011.  There is no reasonable doubt to warrant a higher rating during either period.  38 U.S.C.A. § 5107(b).  The appeal is granted, to the extent that a 70 percent evaluation is granted for PTSD from January 11, 2011.  

Consideration of referral for extraschedular evaluation

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115. 

However, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to PTSD is not so unusual or exceptional in nature as to render inadequate the staged ratings assigned herein.  The threshold determination, that is, whether there are any symptoms of PTSD that are not reasonably contemplated within the available rating criteria, must be answered in the negative, since all current symptoms of the Veteran's PTSD are contemplated in the rating criteria.  The criterion for a referral for extraschedular consideration is not met for either the period prior to January 11, 2011, or the period after January 11, 2011.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to January 11, 2011, and is against a total (100 percent evaluation) for PTSD at any time during the pendency of this appeal.  As the evidence is not in equipoise, there is no doubt which may be resolved in the Veteran's favor to warrant a more favorable evaluation.  38 U.S.C.A. § 5107(b).  The claim for an increased initial evaluation in excess of 50 percent is granted to the extent that an initial 70 percent evaluation may be granted from April 11, 2001, but an initial evaluation in excess of 50 percent prior to April 11, 2001, or an evaluation in excess of 70 percent from April 11, 2001, is denied. 

B.  Claim for increased rating for ulcer, status post operative

Historically, by a rating decision issued in 1969, the Veteran was awarded service connection for a duodenal ulcer which had ruptured and required surgery.   A 20 percent rating for duodenal ulcer, under DC 7305, has been in effect for more than 40 years.  

Under DC 7305, a 20 percent rating is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration-or with continuous moderate manifestations.  The next higher rating of 40 percent is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

A severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a maximum 60 percent rating.  38 C.F.R. § 4.114, DC 7305.

Here, the Veteran was scheduled for a VA examination in 2008, but he did not report for that examination.  He submitted a record which reflected that he required emergency surgery for a perforated ulcer in 2003, a few months after he experienced traumatic amputation of a portion of the left forearm and loss of the left hand following a December 2002 industrial accident.  

In May 2009, the Veteran submitted a statement indicating that his pain from duodenal ulcer varies from moderate to severe, accompanied, at times, by vomiting.  VA outpatient records dated in May 2009 reflect that the Veteran weighted 160 pounds, with a BMI (body mass index) of 24.  According to the Centers for Disease Control, a BMI of 18.5 to 24.9 is normal for an adult.  A BMI of 25 or higher is a risk factor for obesity.  He was counseled to lose 10 pounds.  In July 2009, the Veteran declined referral to any resources for losing weight safely.  He was switched from famotidine (Pepcid) to omeprazole (Prilosec) for control of ulcers.  His hemoglobin was 14.8 and hematocrit was 43.1, both considered within the normal reference ranges, according to laboratory results for July 2009.   In October 2009, the Veteran weighted 160 pounds; in February 2010, the Veteran weighted 165 pounds.  

On VA examination in January 2011, the Veteran reported symptoms of nausea, sweating, weakness, fainting, and shaking after eating, about twice weekly, about 30 minutes after eating.  The Veteran report occasional abdominal distention.  The Veteran weighed 168 pounds.  His weight varied from 160 pounds to 170 pounds during the past year.  There was no abdominal tenderness on palpation.  The examiner concluded that the Veteran's nutritional status was normal and that there was no anemia or malnutrition, but that the Veteran did have heartburn.  

The Board acknowledges that the Veteran experiences symptoms with eating and has heartburn.  The clinical records and VA examination report establish that he does not have anemia or weight loss and denies that there are periods of incapacitation.  In the absence of evidence of non-incapacitating symptoms without anemia or nutritional impairment, the criteria for an evaluation in excess of 20 percent are not met, even though the Veteran has some symptoms and must use medication.  

Other diagnostic codes pertaining to the stomach and gastrointestinal tract have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  DC 7308 evaluates disability based on episodes of epigastric distress with characteristic circulatory symptoms or manifestations to include diarrhea or weight loss.  38 C.F.R. § 4.114, DC 7308 (2011).  However, this DC is intended to rate residuals of gastrectomy (partial or total stomach removal), and the evidence does not reflect that the Veteran has undergone this procedure.  In any event, weight loss has not been shown.  Accordingly, the next higher rating of 40 percent, pursuant to DC 7308, is not warranted. 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected ulcer.  Based upon the record, the Board concludes that at no time during the appeal period has this disability been more disabling than as currently rated.

The preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for ulcer residuals.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Consideration of extraschedular rating

The Board has considered whether there is any evidence which warrants consideration of an extraschedular evaluation in excess of the assigned rating.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology due to ulcer disability.  Symptoms such as heartburn, nausea, vomiting, and shakiness, in the absence of weight loss or anemia, are considered when making a finding as to whether there is entitlement to an evaluation in excess of 20 percent.  

There is no evidence of record that the Veteran has other symptoms which are clinically related to the service-connected ulcer disability and which fall outside the rating criteria.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.   Based on the foregoing, further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96, and Thun, supra.

The Board notes that the Veteran does use medication for ulcer symptoms, but has not required hospitalization for ulcer disability during this appeal.  He was unable to continue his employment in a saw mill for reasons unrelated to ulcer disability.  There is no evidence which requires referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating for ulcer disability during this period.  Thun, 22 Vet. App. at 115. 




ORDER

The request to reopen a claim for service connection for a skin disorder is granted; the appeal is granted to this extent only.  

The appeal for a rating in excess of 50 percent for PTSD prior to January 11, 2011, is denied.

From January 11, 2011, an increased evaluation for PTSD from 50 percent to 70 percent is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.
 
The appeal for an increased evaluation in excess of 20 percent for duodenal ulcer is denied.


REMAND

The Veteran has indicated that his skin disorder is intermittent.  He should be afforded the opportunity to request VA examination or treatment at a time when the disorder is symptomatic.  The Board notes that a skin disorder was present during a portion of the pendency of the appeal.  Where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if a skin disorder remains resolved, service connection may still be available for an earlier portion of the appeal period, if the skin disorder present at that time was related to the Veteran's service.  Medical opinion which addresses this issue must be obtained.  

Given the increased rating for PTSD granted from January 11, 2011, the Veteran's claim of entitlement to TDIU should be considered on a schedular basis from that date, and the claim should be considered on an extraschedular basis prior to that date.  In particular, the Veteran should be asked to provide objective information showing impairment of employability, including police reports referenced in the January 2011 VA examination, statements of others, and the like.  

Accordingly, the appeal is REMANDED for the following action: 

1.  The Veteran should be asked to identify all providers of treatment since March 2010, including each provider who treated him for a skin disorder, for sleep disturbances, or for any service-connected disability, or who provides his ongoing treatment.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  The Veteran should also be asked if he has provided updated information to or appeared at any exanimation for Social Security Administration purposes.  If so, request updated SSA records (only SSA records after 2003).  

3.  Obtain complete VA outpatient treatment records from March 2010 to the present including a complete list of all medications provided by VA.

4.  The Veteran should be asked to identify and/or submit any information which reflects his interactions with others, family members, hobbies, and the like, to include official reports such as police reports, from October 2008 to the present.  

5.  Ask the Veteran if the skin disorder has been treated since March 2010.  If so, request the identified records, if those records have not already been obtained, including records of any medications used to treat the claimed skin disorder.  

6.  Ask Veteran if the skin disorder for which he is seeking service connection is currently active.  If the skin disorder is currently active, schedule the Veteran for VA examination.  Advise the Veteran that, if the skin disorder for which he seeks service connection is intermittent, he should request VA examination when the disorder is active; however, if the Veteran indicates that the skin disorder is only infrequently active, provide the Veteran with a VA examination when all other development is complete.  

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review the Veteran's statements, the report of May 2002 VA examination, VA treatment records reflecting treatment of a skin disorder in January 2010, among other relevant records.  The VA examiner should be advised of the following:

* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.  
* Service connection may be granted for a disorder which resolves during the claims process, if it was present when the Veteran submitted the claim, as long as the requirements for service connection are met.  
* Lay statements may service as evidence of continuity and chronicity of disorders which are visible to a lay person.

The examiner should be asked to address the following:
(a).  Is a skin disorder present?  If so, assign a diagnosis. 
Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin disorder was incurred during, manifested during, or resulted from, or has been chronic and continuous, since the Veteran's active service from May 1967 to May 1969.  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

(b).  If a skin disorder is not present, determine whether a skin disorder has been present at any time since October 2008.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder manifested since October 2008 was incurred during, manifested during, or resulted from, or has been chronic and continuous, since the Veteran's active service from May 1967 to May 1969.  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

7.  Readjudicate the claim for service connection for a skin disorder, including consideration of whether a skin disorder related to service was present at any time during the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Then, after adjudication of any pending claim for service connection, readjudicate the claim for TDIU, including on a schedular basis and on an extraschedular basis for any period of time when the percentage requirements for schedular TDIU are not met.  Discuss whether referral of the claim to the VA UnderSecretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is required. 

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


